Citation Nr: 0819220	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  05-17 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
hepatitis C.

2.  Entitlement to service connection for joint pain and 
fatigue as secondary to hepatitis C.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

5.  Entitlement to service connection for chronic liver 
disease.

6.  Entitlement to service connection for depression, 
tension, and anxiety.

7.  Entitlement to service connection for chronic headaches.

8.  Entitlement to service connection for nervous system 
damage.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran had active service from January 1971 to January 
1975.

This appeal to the Board of Veterans' Appeals (Board) arose 
from rating decisions of the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Seattle, Washington.  
A November 2003 rating decision determined new and material 
evidence was not received to reopen the hepatitis claim.  An 
August 2004 rating decision granted service connection for 
bilateral hearing loss and assigned an initial noncompensable 
rating, which the veteran appealed.  The rating decision also 
denied entitlement to service connection for all other 
disorders at issue.  He perfected separate appeals of the 
denials via Substantive Appeals (VA Form 9s) dated in July 
2004, May 2005, and December 2006.  The December 2006 
Statement of the Case included the claim for hepatitis C, 
though the veteran already had perfected his appeal of that 
claim. 

The veteran appeared at a Travel Board hearing in February 
2008 before the undersigned Veterans Law Judge.  A transcript 
of the hearing testimony is associated with the claims file.

A July 2007 rating decision granted service connection for 
post-traumatic stress disorder (PTSD) with an assigned 
initial rating of 50 percent, effective September 2003, and 
the veteran appealed his initial rating.  A March 2008 
Statement of the Case addressed the rating assigned post 
traumatic stress disorder.  There is no indication in the 
claims file that the veteran has perfected his appeal to this 
issue.  That is not to say that he has not in fact done so; 
only that if he did, the appeal of the initial PTSD rating 
has not been certified to the Board.  Thus, the issue of his 
initial rating for his PTSD is not now before the Board and 
will not be addressed below-either in the decision or the 
remand.  See 38 C.F.R. §§ 20.200, 201 (2007).

In the decision below, the Board decides the claim of 
entitlement to service connection for a back disorder , but 
all other issues are addressed in the REMAND portion of the 
document below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

The preponderance of the probative evidence indicates the 
absence of a currently diagnosed back disorder that is 
related to service.


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by active 
service, nor may arthritis of the spine be presumed to have 
been incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107(b) 
(West 2002 and Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309(a) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  In an October 2003 pre-
decision letter, VA notified the veteran of the information 
and evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by him, what part VA will attempt to obtain, and of 
the need to submit all pertinent evidence in his possession.  
The RO's failure to provide the veteran notice of how 
disability ratings and effective dates are determined is not 
prejudicial in light of the decision reached below.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

VA has also fulfilled its duty to assist the veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  While he did not receive full notice prior to 
the initial decision, after pertinent notice was provided, he 
was afforded a meaningful opportunity to participate in the 
adjudication of the claim, and did in fact meaningfully 
participate.  Further, following the claim was readjudicated 
as shown in the Supplemental Statements of the Case of 
record.  The veteran was provided the opportunity to present 
pertinent evidence and testimony.  See Washington v. 
Nicholson, 21 Vet. App. 191 (2007).  In sum, there is no 
evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.  See 38 C.F.R. § 3.159(b), (c).

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Asserted Basis For Claim

The veteran asserts that he injured his back in 1972 while 
serving in Thailand.  Transcript, p. 10.  In his October 2003 
statement (VA Form 21-4148) and at the hearing, he noted 
that, while unloading large canvas tents from a truck, one 
dropped on him and severely strained his back.

Governing Law and Regulation

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  Further, where a veteran served 
continuously for ninety (90) days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§  3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Analysis

Service treatment records related to the veteran for the 
period prior to July 1973 are not available.  This is 
discussed in further detail below.  As a result, there is no 
documentation for any back related event during the veteran's 
tour in Thailand.  A May 1974 entry in his service treatment 
records, however, do note his presentation with complaints of 
low back pain and tightly drawn bilateral pulled muscles in 
the back.  The veteran reported that he was stooped over the 
fender of a car working on the manifold about an hour earlier 
when he experienced pain in his lower back.  He specifically 
denied any prior history of back problems or injury.  
(Emphasis added).  The diagnostic assessment following 
examination was mild acute low back strain.

He presented again about a week later with a complaint of low 
back pain secondary to lifting.  He reported muscle spasms of 
the then prior six hours but no other symptoms.  Examination 
revealed spasm in the right paraspinous muscle but no other 
pathology.  He was prescribed Robaxim, Darvon, heat 
application, and bed rest.  There are no subsequent entries 
for back-related complaints, and a physical examination at 
separation is not of record.

The probative medical evidence of record notes no instances 
of treatment for or a diagnosis of a back disorder, to 
include arthritis of the back.  Indeed, neither does the 
veteran assert any.  Thus, there is no factual basis for 
service connection on a presumptive basis.  See 38 C.F.R. 
§§ 3.307, 3.309(a).

The earliest records closest in time to the veteran's 
separation from active service in 1975 are from when he was 
employed at Rockwell International.  On his March 1982 
Initial Health Survey, the veteran specifically denied any 
prior history of arthritis, or bone, joint, or back disorder.  
He confirmed that state of affairs in a July 1983 periodic 
health survey, a month after he was hired.  The examiner 
noted no significant changes.  A chronology of his treatment 
at Rockwell notes his involvement in an automobile accident 
in April 1985, where he reported his car rolled over five 
times after he was forced off of the road while leaving the 
plant.  He complained of right shoulder discomfort and sore 
ribs on the right side.  No bruises were noted, and he was 
told to see his personal physician or go to an emergency room 
if he had problems during the night.

A skiing accident is noted in January 1987 which resulted in 
a dislocated left shoulder, missed days from work, and 
restricted duty.  No back involvement is noted.  A July 1994 
report of a physical examination notes the veteran's 
spine/back was within normal limits.  The prior shoulder 
injuries and history of hiatal hernia were noted, but there 
is no reference to any history of prior back symptomatology.  

All indicia are that the two instances documented in the 
service treatment records were acute and transitory events 
that resolved without any chronic residuals.  While records 
for 1971 to July 1973 are not available the pre-May 1974 
period is accounted for by the fact that while on active duty 
the veteran specifically denied any prior history of back 
problems when he was treated in May 1974.  He continued to 
maintain that history during his employment at Rockwell 
International, even after involvement in an automobile and a 
skiing accident.  Other than his assertions, there simply is 
no back-related evidence.
 
The most important facet of the evidence related to this 
claim, however, is the fact that there is no diagnosis of any 
current back disorder, even though the veteran is apparently 
prescribed controlled medication for chronic back pain.  He 
asserted at the hearing that, when he finally got medical 
personnel to take X-rays, a "bunch of deteriorated mashed 
up" discs were found.  Transcript, p. 15.  The outpatient 
records associated with the claims, however, file note no X-
ray findings related to the veteran's back.

Routine images of the lumbar spine are noted as having been 
taken in October 2003, but no impression was given.  During 
inpatient treatment in October 2003 for his psychiatric 
symptoms, the veteran's complaints of back pain and an achy 
back were noted both the day before and four days after the 
lumbar spine X-rays.  The note of four days after the X-rays 
do not record any finding of active pathology revealed by the 
X-rays.  Further, the lists of the veteran's problem areas 
and diagnoses do not include a diagnosed back order.  A 
December 2005 entry which lists the veteran's active problems 
notes only back pain, and there is no reference to any X-ray 
findings.  The Board must infer that any positive finding on 
the October 2003 lumbar spine X-rays would have been noted by 
medical authorities.

With regard to the first evidentiary showing for service 
connection, Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 
1110.  Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) 
("[P]ain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.").  The probative evidence of record notes only 
complaints of chronic pain without any specific diagnosis of 
an underlying disorder or disease which may be the etiology 
for the pain.

The veteran's testimony of what he may have been told about 
his lumbar X-rays is not confirmed by the documented medical 
evidence.  In light of the fact that there is no evidence 
that he has any medical training, the Board accords greater 
weight to the documented medical evidence of record.

The Board is fully aware that the veteran was not afforded an 
examination for his back.  Under the VCAA, VA is obliged to 
provide an examination when the record contains competent 
evidence that: 1) the claimant has a current disability or 
signs and symptoms of a current disability; 2) the record 
indicates that the disability or signs and symptoms of 
disability may be associated with active service; and, 3) the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d).  (Emphasis 
added)  The evidence of a link between current disability and 
service must be competent.  Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003).  The threshold for the duty to get an 
examination is rather low.   McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

The low threshold notwithstanding, the Board finds it was not 
triggered, as elements 1 and 3 are absent.  While the 
veteran's complaints of chronic back pain might be deemed a 
sign or symptom of a current disability, the absence of a 
post-X-rays diagnosis mitigates against element 1.  
Nonetheless, the Board finds, as discussed above, there is 
sufficient information/evidence of record to decide the 
claim.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the veteran's claim, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).

Thus, the benefit sought on appeal is denied.  38 C.F.R. 
§ 3.303.
 

ORDER

Entitlement to service connection for a back disorder is 
denied.


REMAND

As noted in the Introduction, the veteran's 2005 Notice of 
Disagreement appealed the initial noncompensable rating for 
his bilateral hearing loss.  The July 2005 rating decision 
continued the noncompensable rating for the hearing loss.  
The Board finds no record of a Statement of the Case having 
been issued for the appeal of the initial rating assigned for 
hearing loss.  As, however, the appellate process has 
commenced the appellant is entitled to a Statement of the 
Case on the issue.  Manlincon v. West, 12 Vet. App. 238 
(1999).  The July 2005 rating decision did not vitiate the 
requirement for a Statement of the Case, as it did not grant 
the benefit sought by the veteran.  See 38 C.F.R. § 19.26(d).  
Thus, the issue of entitlement to an initial compensable 
rating for bilateral hearing loss must be remanded to the RO 
for additional action.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim, and must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the service 
connection.  In that regard, the Court noted that VA's 
obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service-
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
The Court further stated that the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what specific evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.

The September 2003 VCAA letter did not inform the veteran why 
his initial claim for hepatitis C was denied or specifically 
describe what type evidence would constitute new and material 
evidence to reopen the claim, i.e., a medical nexus opinion.  
While the case is on remand, this omission may be cured by a 
corrected VCAA notice letter.

A July 1973 entry in the service treatment records notes 
opening of a replacement health record on the veteran, and 
that a DD Form 877 request was sent to his last command 
requesting his original health record.  Service personnel 
records note this would have occurred when the veteran 
reported for duty to Marine Fighter Attack Squadron 351, 
Marine Air Group 11, Third Marine Air Wing, after his 
transfer from the Pacific.  A handwritten notation in the 
entry notes the veteran claimed his health record would be 
forwarded by the Naval Hospital at Cubi Point, Republic of 
Philippine Islands (RPI).

Among the possible modes by which he may have contracted 
hepatitis C, the veteran asserts, are surgery under 
unsanitary conditions while based in the RPI, and treatment, 
including shots with reused needles while in Vietnam.  He 
also notes that, while returning from Southeast Asia in 1973, 
he was treated for anemia at the Iwakuni Naval Hospital, and 
that anemia was probably one of the first symptoms of his 
hepatitis C, being as his hepatitis is of a Southeast Asian 
variety of the virus.
The veteran's original service treatment records apparently 
were never forwarded, as they were not provided with the 
records forwarded to VA by the National Personnel Records 
Center.  The Board notes an August 2004 VA Form 21-4148 with 
a National Archives Form attached that was forwarded by the 
veteran's representative, which appears to be a request for 
assistance from VA with obtaining his missing health record.  
An Informal Conference Report of an RO Decision Review 
Officer notes that both the veteran and VA had tried to 
obtain the records without success.  The Board, however, 
notes no formal documentation of the RO's efforts or a formal 
finding to that effect.  Thus, additional efforts are 
indicated, as VA has an affirmative duty to obtain any 
identified federal records until further efforts would be 
futile.  38 C.F.R. § 3.159(c).

In as much as the claims for liver disease, chronic 
headaches, depression, tension, and anxiety, and nervous 
system damage, are all claimed as due to the treatment and 
medication the veteran underwent for his hepatitis C, they 
are deemed inextricably intertwined with the hepatitis claim.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or 
more issues are inextricably intertwined if one claim could 
have significant impact on the other).

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that defines new 
and material evidence, addresses why his 
prior claim for service connection was 
denied, and details what specific evidence 
is needed to reopen the claim.  The RO 
should also provide notice addressing the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal. 

2.  The AMC/RO shall issue a Statement of 
the Case  that addresses the appeal of the 
initial noncompensable rating of the 
bilateral hearing loss.  If, and only if, 
the appellant completes his appeal by 
filing a timely substantive appeal on the 
aforementioned issue should this claim be 
returned to the Board.  38 U.S.C.A. § 
7104. 

3.  AMC/RO shall inquire of the National 
Personnel Records Center, and other 
potential repositories of Naval Health 
Records, including the Fleet Reserve, as 
to the existence of any medical, 
treatment, or clinical and inpatient 
records related to the veteran generated 
by the Naval Hospital, Cubi Point, RPI, 
and Iwakuni Naval Hospital, for the period 
1972 to 1973.  The veteran's units should 
be noted on all requests: Marine Composite 
Reconnaissance Squadron, Marine Air Group 
12, First Marine Air Wing, FPO San 
Francisco 96602; and , Marine Composite 
Reconnaissance Squadron, Cubi Point 
Detachment, FPO San Francisco 96602.  All 
efforts expended to locate and obtain the 
requested records should be documented 
and, for any records not obtained, a 
formal finding to that effect should be 
entered into the claims file.

Ongoing medical records regarding treatment 
for all disorders on appeal should also be 
obtained and associated with the claims 
file.  38 U.S.C.A. § 5103A(c); see also 
Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(VA medical records are in constructive 
possession of the agency, and must be 
obtained if the material could be 
determinative of the claim).

4.  After the development requested has been 
completed, the RO should review all additional 
information obtained to ensure complete 
compliance with the directives of this REMAND.  
AMC/RO should also be alert to the fact that 
service treatment records not considered 
previously may trigger the requirement for a 
VA examination without the necessity of 
reopening the prior claim.

5.  Then readjudicate the veteran's claim in 
light of the additional evidence obtained.  
If the claims is not granted to his 
satisfaction, send him and his 
representative a Supplemental Statement of 
the Case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this case.  The veteran need take 
no action unless otherwise notified.  VA will notify him if 
further action is required on his part.  He has the right to 
submit additional evidence and argument concerning the claims 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


